Citation Nr: 0822016	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active duty from July 1965 
to June 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In November 2007, the Board received a statement from the 
veteran wherein he requested a personal hearing at the RO 
before a Veterans Law Judge (VLJ).  He did not specify 
whether he would like a videoconference or Travel Board 
hearing.  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for such a hearing, a remand is required.  See 38 
U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Because the RO schedules both videoconference and Travel 
Board hearings, the case is REMANDED for the following:

The RO should first have the veteran clarify whether he 
wants a videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be scheduled for a 
hearing pursuant to his clarification.  The case should 
then be processed in accordance with established 
appellate procedure. 

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




